Citation Nr: 0509271	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  96-42 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis.   
 
2.  Entitlement to an increased (compensable) rating for 
bilateral otitis media.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1944 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and August 2001 RO rating 
decisions.  The July 1995 RO decision denied an increased 
(compensable) rating for the veteran's service-connected 
bilateral otitis media.  The veteran provided testimony at a 
personal hearing at the RO in October 1996.  

The August 2001 RO decision, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for bronchitis.  An 
April 2003 RO decision reopened and denied service connection 
for bronchitis.  In August 2004, the veteran testified at a 
Travel Board hearing at the RO.  

The Board observes that although the April 2003 RO decision 
denied service connection for on a de novo basis, service 
connection for such disorder was previously denied, including 
in a final November 1994 RO decision.  Therefore, the Board 
must address whether the veteran submitted new and material 
evidence to reopen his claim for service connection for 
bronchitis.  Barnett v. Brown, 83 V.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for bronchitis in November 1994, and the 
veteran did not appeal.  Evidence submitted since then 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decides the merits of the claim.  

2.  The veteran's bilateral otitis media is not currently 
manifested by suppuration or aural polyps.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for bronchitis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  The criteria for a compensable rating for bilateral 
otitis media have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.87a, Diagnostic Code 6200 (1998); 
38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6200 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Bronchitis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2004).]  

The RO initially denied service connection for bronchitis in 
March 1992.  In November 1994, the RO denied an application 
to reopen his claim.  The November 1994 decision was not 
appealed and is considered final.  

The evidence considered at the time of the November 1994 RO 
decision included the veteran's service medical records for 
his April 1944 to January 1946 active duty which showed no 
complaints of or treatment for bronchitis.  The January 1946 
separation examination report included a notation that the 
veteran's lungs were negative.  

A July 1946 hospital report from the 161st General Hospital 
indicated diagnoses including nasopharyngitis, catarrhal, 
acute, cause and variety undetermined.  A July 1946 VA 
general medical examination report noted that the veteran's 
respiratory system was normal.  The diagnoses included 
nasopharyngitis, catarrhal, acute, cause and variety 
undetermined.  An August 1956 VA hospital summary report did 
not refer to treatment for bronchitis.  

Additional post-service VA treatment records dated from 
August 1981 to December 1993 show treatment for multiple 
disorders including bronchitis.  A June 1992 treatment 
related an assessment which included a history of bronchitis.  
An August 1992 entry noted that the veteran was positive for 
bronchitis.  

Evidence received since the November 1994 RO decision 
includes additional VA treatment records.  These records 
contain evidence of treatment for bronchitis, including 
recent treatment for such disorder.  

Additionally, in March 1998, the veteran submitted a medical 
certificate dated in July 1946.  The medical certificate 
related diagnoses which included nasopharyngitis and chronic 
bronchitis.  This medical certificate was not of record at 
the time of the November 1994 RO decision.  The Board notes 
that such report does not show that the veteran had chronic 
bronchitis during service.  However, as the report does show 
that he was diagnosed with chronic bronchitis approximately 
six months after his separation from service, this evidence 
does raise a question as to a possible relationship between 
the veteran's bronchitis and his period of service.  

The Board finds that the evidence received since the November 
1994 RO decision includes some evidence which is new, since 
it is not cumulative or redundant, and some of such new 
evidence is also material, since it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The Board concludes that new and material evidence has been 
submitted since the November 1994 decision, and thus the 
claim for service connection for bronchitis is reopened.  
This does not mean service connection for bronchitis is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for bronchitis is addressed on a de novo basis.  
Manio, supra.  

II.  Bilateral Otitis Media

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The rating schedule for evaluating diseases of the ear 
changed during the pendency of this appeal.  Either the old 
or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPREC 
3-2000; 65 Fed. Reg.  33422(2000).  

Under the old rating criteria, in effect prior to June 10, 
1999, chronic suppurative otitis media warrants a 10 percent 
rating during the continuance of the suppurative process.  
According to the note that follows, the 10 percent rating was 
to be combined with ratings for loss of hearing.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6200, Note (1998).  

Under the new rating criteria, effective June 10, 1999, 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) warrants a 10 percent 
rating during suppuration, or with aural polyps.  38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2004); 64 Fed. Reg. 25202 
(1999).  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

The veteran has been granted separate service connection and 
a noncompensable (0 percent) rating for bilateral hearing 
loss and a 10 percent rating for tinnitus.  The present 
appeal is limited to the issue of entitlement to a 
compensable rating for service-connected bilateral otitis 
media.  

The medical records from recent years, including VA 
examinations, fail to show that the veteran's service-
connected bilateral otitis media is currently manifested by a 
suppurative process or by any suppuration with aural polyps.  

The most recent May 2003 VA ear disease examination noted 
that the veteran reported that he had been treated with Otic 
drops on numerous occasions.  The examiner indicated that the 
veteran's bilateral auricles were without any deformity or 
tissue loss; that the external canals, bilaterally, were 
clear and without any edema, scaling, or discharge; and that 
the tympanic membranes were clear and mobile with no evidence 
of current infection or residuals from current infection.  It 
was also noted that the veteran's mastoids were without 
discharge or suggestion of cholesteatoma and that there were 
no perforations involving either tympanum.  The examiner 
stated that there was no clinical evidence of any active ear 
disease and that there was no infection of the middle or 
inner ear, no evidence of suppuration, and no effusion or 
aural polyps in either ear.  The examiner indicated no 
complications of ear disease were currently present.  The 
diagnoses included mixed hearing loss, bilaterally, and 
tinnitus.  

Other recent medical evidence including VA ear disease 
examinations dated in March 2003 and October 1996 did not 
show any suppuration or aural polyps.  

Symptomatology indicative of a compensable rating under 
either the new or old rating criteria of Diagnostic Code 6200 
has not been shown.  As the requirements for a compensable 
rating under Diagnostic Code 6200 are not met, a 0 percent 
rating is proper pursuant to 38 C.F.R. § 4.31.  Since the 
preponderance of the evidence is against the claim for a 
compensable rating for bilateral otitis media, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the petitions to reopen.  

In any event, the Board finds it has met the duty to assist 
and notify.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) indicates, generally, that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all pertinent treatment reports 
and examination reports.  Significantly, no additional 
available pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  

It is noted that the veteran's claims file includes an 
October 1982 award certificate from the Social Security 
Administration (SSA) indicating that he was entitled to 
benefits beginning in January 1982.  Additionally, at the 
August 2004 Board hearing, the veteran reported that he had 
received VA treatment after service for bronchitis at the San 
Juan, Puerto Rico and the Brooklyn, New York, VA medical 
centers.  The Board has determined above that the previously 
denied claim for service connection for bronchitis must be 
reopened by new and material evidence.  The Board will 
attempt to obtain any such records relevant to the veteran's 
reopened claim for service connection for bronchitis by the 
remand below.  As to the veteran's claim for an increased 
(compensable) rating for bilateral otitis media, there is no 
indication that such records would be relevant.  The SSA 
records and VA records sought by this remand are apparently 
dated prior to 1982 and would not affect his claim for an 
increased rating.  The veteran has not alleged that there are 
any recent VA records which have not already been obtained 
and that would be applicable to the period during which the 
veteran's otitis media is being evaluated on appeal.  Thus, 
the Board may proceed to adjudicate the veterans' claims to 
the extent indicated by this decision.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in an August 
1996 statement of the case, an October 1996 RO hearing, a 
January 1997 supplemental statement of the case, a March 2003 
letter, an April 2003 statement of the case, a May 2003 
supplemental statement of the case, and at the August 2004 
Board hearing, the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate his claims 
as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted to reopen a claim for 
service connection for bronchitis and entitlement to an 
increased (compensable) rating for bilateral otitis media.  
The discussions in the rating decisions, the statement of the 
case, the supplemental statements of the case, and at the RO 
and Board hearings have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  




ORDER

The claim for service connection for bronchitis is reopened, 
and to this extent only, the benefit sought on appeal is 
granted.  

A compensable rating for bilateral otitis media is denied.  

REMAND

As the Board has determined that the previously denied claim 
for service connection for bronchitis has been reopened by 
new and material evidence, the claim must be reviewed on a de 
novo basis.  Manio, supra.  

As to the merits of the reopened claim for service connection 
for bronchitis, there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

An October 1982 award certificate from Social Security 
Administration (SSA) indicated that the veteran was entitled 
to receive benefits as of January 1982.  As the SSA benefits 
may be relevant to his claim, they should be obtained.  

At the August 2004 Board hearing, the veteran testified that 
he had received treatment for bronchitis at the San Juan, 
Puerto Rico VA Medical Center and at the Brooklyn, New York 
VA Medical Center after his separation from service in 
January 1946.  The Board observes that there are some VA 
treatment records dated in July 1946 and August 1956.  The 
remainder of such records are dated from August 1981.  As 
additional VA records may be available, the Board is of the 
view that any such records should be obtained.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any pertinent treatment records, including SSA records.  Id.  

Accordingly, this issue is REMANDED for the following:  

1.  Obtain copies of all the veteran's 
outpatient and inpatient treatment records 
dated from January 1946 to the present, 
from the San Juan, Puerto Rico VA Medical 
Center and the Brooklyn, New York VA 
medical Center.  

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding disability 
benefits, as well as copies of all related 
SSA decisions.  

3. Thereafter, review on a de novo basis 
the merits of the claim for service 
connection for bronchitis.  If the claim 
is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	HARVEY ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


